Citation Nr: 1127420	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for thoracic spine scoliosis/arthritis.

2.  Entitlement to service connection for cervical spine degenerative changes. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a left ear hearing loss disability.

6.  Evaluation of degenerative disc disease, lumbar spine, currently rated as 10 percent disabling.  

7.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to September 1989, January 2001 to May 2001 and from June 2004 to December 2005.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Boise, Idaho, Regional Office (RO).  

The appellant was afforded a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the record.  

The issues of entitlement to TDIU, entitlement to a higher evaluation for degenerative disc disease, lumbar spine, and entitlement to service connection for cervical spine degenerative changes, thoracic spine scoliosis/arthritis and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ear hearing loss disability is not shown by the record.  

2.  Sleep apnea is attributable to service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in December 2007.  The letter informed the appellant of the evidence and information needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  It also provided the appellant with notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in April 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claim for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a current left ear hearing loss disability.  In reaching this conclusion, the appellant's lay statements have been considered but do not establish a current disability much less a nexus between the claimed disabilities to service.  For these reasons, the evidence does not indicate an examination is required, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 





LEGAL CRITERIA AND ANALYSIS

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as an organic disease of the nervous system and arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Left Ear Hearing Loss

The appellant has appealed the denial of service connection for a left ear hearing loss disability, which he believes developed as a consequence of service.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the appellant has a current left ear hearing loss disability.  On the June 1991 audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
0
0
5
0

The appellant reported hearing loss in June 1995.  On the July 1995 audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
-5
10
10

In an April 2006 examination, it was reported that the appellant was exposed to a great deal of gunfire, mechanical noise and generators.  It was noted that previous hearing testing demonstrated some high frequency hearing loss on the left.  An impression was given of a history of high frequency neurosensory hearing loss, left, probably associated with past noise exposure.  

The appellant was seen in February 2007 at which time he again reported exposure to excessive noise in service to include explosions, small arms fire, generators, humvees, and engines.  He reported consistent hearing protection around all of the above except the generators.  The examiner stated that a diagnosis of hearing loss had not been established on the basis of that examination.  

An outpatient VA audiological evaluation within that month showed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent for the left ear.  

On the October 2007 VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
15
10
20


As shown above, the evidence is devoid of a showing of a left ear hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  We acknowledge the appellant's assertions of exposure to noise during service and his belief that he has high frequency hearing loss in the left ear.  However, the Board notes that the record is devoid of a showing of a left ear hearing loss disability.  The findings establish that he does not have a disability as defined by VA regulation.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a left ear hearing loss disability.   

Implicit in the claim is the appellant's belief that he has a left ear hearing disability.  However, he has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a left ear hearing loss disability.  Here, his own assertions, without more, are not competent.  Regardless, far more probative and credible is the medical evidence disclosing normal left ear hearing.

In sum, the preponderance of the evidence shows that the appellant does not have a left ear hearing loss disability.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

Sleep Apnea

The appellant has appealed the denial of service connection for sleep apnea.  The evidence shows that moderate obstructive sleep apnea with a somewhat positional component was diagnosed in September 2007.  Obstructive sleep apnea which met the Army retention standards was diagnosed in November 2007.  

In an October 2008 statement, J.E.H. stated that during his deployment from May 2004 to December 2005 he recalled that the appellant was put on alternate or night shift because his snoring was so loud that others could not sleep in the same room.  He stated that the appellant's snoring was not rhythmic and that he would often stop snoring and then you could hear him gasping for air.  

In a May 2009 statement, J.M.S., a physician assistant, stated that he served with the appellant during the June 2004 to December 2005 deployment and that he observed the appellant snoring while sleeping.  He stated that the appellant's snoring was so loud that it was difficult for others to sleep and kept other soldiers from sleeping.  He further stated that he observed that the appellant would have periods where he would stop snoring and gasp for air and then return to his normal snoring.  J.M.S. stated that it came to his attention that the appellant had been diagnosed with obstructive sleep apnea.  He opined that the finding is certainly consistent with the snoring/breathing patterns he observed during their deployment.  

In a statement received in March 2011, Dr. T stated that the appellant was seen at his clinic for the first time in August 2007 but that he presented with a several year history of snoring and witnessed apneas.  He stated that diagnostic testing performed in September 2006 noted obstructive sleep apnea.  Dr. T stated that certainly the appellant did not develop sleep apnea in September 2007 which was the first time he underwent diagnostic testing for sleep apnea.  He stated that looking back at the appellant's symptom presentation the appellant certainly could have had it when he was noted to snore and have witnessed apneas.  Thus, he could have developed it several years prior placing it back to at least 2004.  Dr. T stated that he suspected that he had sleep apnea prior to this time.  However, he had nothing in his clinic notes that would substantiate this.  

In his April 2011 hearing, the appellant stated that although he denied fatigue and being tired during his post deployment examination, he reported having headaches which is symptom of sleep apnea.  Via various statements he has related that he had sleeping problems while in service.  

In light of the foregoing, the Board concludes that the evidence reasonably supports a finding of a nexus between the appellant's sleep apnea and service.  The Board finds the evidence proffered by the appellant, J.M.S. and J.E.H. about the appellant's sleep patterns in service are persuasive.  We find that the above evidence is competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, we note that the appellant, J.M.S. and J.E.H. are competent to report snoring and gasping of air.  We also find they have presented credible testimony.  

Furthermore, Dr. T stated that certainly the appellant did not develop sleep apnea in September 2007 which was the first time he underwent diagnostic testing for sleep apnea but that looking back at the appellant's symptom presentation the appellant certainly could have had it when he was noted to snore and have witnessed apneas.  Dr. T indicated that the appellant's sleep apnea could have developed dating back to 2004 which we note is during the appellant's period of active duty.  As Dr. T's opinion is consistent with the lay evidence of record, we have afforded it great probative value.  

In weighing the evidence of record, the preponderance of the evidence reasonably supports service connection for sleep apnea.  The appellant has a current disability diagnosed as obstructive sleep apnea.  Credible evidence has been provided establishing a nexus between the current diagnosis of obstructive sleep apnea and service.  Although such was not formally diagnosed in service, the appellant has presented competent lay and medical evidence to support his claim.  Accordingly, the appeal is allowed.


ORDER

Service connection for a left ear hearing loss disability is denied. 

Service connection for sleep apnea is granted.  


REMAND

The appellant has appealed the denial of service connection for thoracic spine scoliosis/arthritis and cervical spine degenerative changes.  Service treatment records reveal a complaint of neck soreness in January 1988.  The pain was more severe when the head was moved.  Possibly tendinitis was assessed.  The separation examination of April 1989 revealed a normal spine, and other musculoskeletal system.  The appellant denied arthritis and recurrent back pain at that time.  

Examination in June 2000 revealed loss of cervical curve and dysfunctional motor unit at the mid to upper thoracic spine.  

Neck and back pain was noted in January 2006.  Loss of cervical curve was shown in June 2006.  

In his November 2006 post deployment health assessment, the appellant reported back pain.  At that time, he reported a back injury and that he could not run.  

The appellant was seen for neck pain in January 2007 at that time neck pain approximately 1997 was reported.  It was noted that the appellant marched into a tree in full body armor.  In February 2007, neck films showed minimal neck spine degenerative changes consistent with age and no other abnormalities.  The examiner noted that such suggested that the neck stiffness may be more related to old soft tissue injuries.  

Also in February 2007, a history was given of neck stiffness with an injury 10 years ago blunt impact.  An impression was given of minor degenerative changes found at facets and discs with no acute process or specific focal injury seen.  

In January 2008, the appellant was seen for complaints of low back pain.  The examiner noted that the appellant had some occasional thoracic pain but such was less severe than his low back pain.  The examiner stated that the appellant had symptoms referable to his thoracic spine and that his thoracic pain also started in 2000 or 2001 but became worse during deployment.  

In March 2008 physical evaluation it was noted that the appellant testified to some minor thoracic back pain in 2000 and 2001 which resolved with chiropractic and exercise.  There was normal thoraco lumbar imaging in 2001.  

During the May 2008 VA examination, it was noted that the appellant appeared to have an asymmetrical thoracic spine indicative of a possible levothoracic scoliosis.  The examiner stated that the appearance changes at various times during the examination and that he did not know if this was an accurate assessment of a thoracic scoliosis.  In June 2008, an assessment was given of some thoracic dysfunction.  

The appellant reported in his January 2010 hearing that he reported back pain on his post deployment health assessment.  However, he related that he thought that such included his entire spine.  The evidence shows some cervical and thoracic treatment and/or complaints in between his periods of service.  Via various statements the appellant has reported an injury in service which caused him to have back pain.  We also note that personnel and medical records show a line of duty low back disability.  The appellant has related that the same injury caused his other spinal problems.  

In light of the report of back pain during his post deployment health assessment and his assertions of back pain during and since service, we find that a VA examination and opinion is needed to properly adjudicate the issues of service connection for thoracic spine scoliosis/arthritis and cervical spine degenerative changes.  In this regard, there is a showing of a current disability and evidence that indicates that the current disabilities may be associated with the appellant's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination and opinion is needed to properly decide the claims.  

The appellant also appeals the denial of service connection for GERD.  During service in November 2005, the appellant reported dental problems.  A history of GERD was noted in October 2007.  GERD was diagnosed in November 2007.  Dr. M.G.F. stated in March 2010 that he first saw that appellant as a patient in 2000 and that at that time there was excessive wear on the inside of his upper front teeth.  He related that in 2003 they noted that the wear was likely the result of acid reflux.  He believed the pattern of wear on his teeth was consistent with GERD.  

Dr. B opined in April 2010 that it is more likely than not clinically significant GERD was present during the period of active duty.  He stated that the opinion was supported by documents originating from both a military and civilian dentist.  

In light of the above, we find that a VA examination is needed before this issue can be decided.  Although Dr. B rendered an opinion that links the appellant's GERD to active service, the Board notes that the appellant has had periods of active duty and National Guard service.  However, it does not appear that Dr. B distinguished such in his opinion.  Dr. B referenced what he referred to as an Army note dated in January 2006 which advised the appellant to be seen for acid reflux disease.  He also referenced a letter from a private dentist in 2003 which reported the finding of acid reflux dental injury.  The appellant's records are devoid of a showing that he served on active duty during any of the times listed above.  

However, we note that Dr. M.G.F. related that in 2000 there was excessive wear on the inside of the appellant's upper front teeth.  Also, the appellant reported dental problems in November 2005. We also note that he was treated for dental problems during active duty.  Based on the evidence presented, we find that an examination and opinion is needed to determine if the appellant's GERD is attributable to service.  

The appellant also appeals the assignment of a 10 percent rating for degenerative disc disease, lumbar spine.  Painful limitation of flexion and extension was shown in November 2007.  The appellant was afforded a VA examination in May 2008.  During this examination, he reported no back pain except when running.  Examination revealed flexion to 88 degrees and extension to 25 degrees.  The examiner had no report of pain, fatigue, weakness, or lack of endurance during the examination.  He stated that the appellant was not really tender unless he got up and did some flexion or ran.  The examiner also stated that the appellant had some limited joint function because of the pain brought about by the sclerosis and the instability brought about by degenerative disk disease.  The examiner found no evidence of radiculitis or radiculopathy during the examination.  

However, during the January 2010 RO hearing the appellant related that he could not physically do his job anymore and that he was unemployed because of his injuries.  In his April 2011 hearing, the appellant indicated that his lumbar spine pain is so great at times that he could hardly work.  He related that bending too far caused pain and that he had radiation of pain to his legs.  He also reported numbness and tingling.  He related that the his left leg was permanently numb and that he had times when he just lays in bed.  He related that sitting during the hearing for 10 minutes he felt heat and tingling in his left leg.  

Since his last examination, the appellant has reported problems with repetitive motion and bending.  The Board notes that the appellant's lay statements indicate a worsening of his disability as such we find that another examination is warranted to ascertain the nature and severity of his lumbar spine disability.  

Furthermore, during his April 2011 hearing the appellant indicated that he was unemployable because of his lumbar spine disability.  The law provides that TDIU may be granted upon a showing that the is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2010), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claims.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine the nature and etiology of his GERD, thoracic spine scoliosis/arthritis and cervical spine degenerative changes.  The claims file must be made available to the examiner for review.  If GERD, thoracic spine scoliosis/arthritis and/or cervical spine degenerative changes are diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service to include any in service manifestations.  The examiner should be provided with the appellant's service dates to include active duty and National Guard service.  

Providing that a disability is found, the examiner should indicate whether the disability shown manifested during active duty.  If a disability is found to have preexisted the appellant's period of active duty service, such should be noted, and the examiner must provide an opinion as to whether the preexisting disability was aggravated beyond its natural progression by service.

2. Schedule the appellant for a VA compensation and pension examination to determine the severity of his lumbar disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted. When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also conduct neurological testing and include all findings in the report.  A complete rationale should be provided for any opinion(s) expressed.

3. The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


